DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
This action is in response to amendment filed on 10 November 2021.  Claims 28, 38, 41, 48 and 49 have been amended. Claim 32 has been cancelled.  Claim 28-31 and 33-49 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28-21 and 33-45 are a method, claim 46 is media and claim 47 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 28-31 and 33-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 48 and 49) recite the limitation of determining, geographic location of a user; identifying based on the geographic location of the user, at least one story object related to a physical location and generating story content associated with the physical location form at least one story object.   The clams as a whole recite a method of organizing human activity and covers a commercial interactions (including; advertising, marketing or sales activities or behaviors; business relations).  The claimed invention 
Step 2A-Pong 2:   The claim as a whole merely describes how to generally “apply” the concept of requesting story based on the geographic location of the user and rendering story object in the computer environment. The claimed computer components (i.e., user devices, processor and software) are recited at a high level of generality and are merely invoked as tools to perform an existing story object rendering process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further the claims recite additional limitation of “the media device” the render or display a content including map is recited at high level of generality and merely automates the content including map rendering step.  Each of the additional limitations is no more than mere instruction to apply the exception using a generic computer components (the media device).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the media device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: As noted previously, the claim as a whole merely describes how to generally “apply” the concept of rendering story object in a computer environment. Thus, even when ineligible 

Dependent claims 29-31 and 33-41 recite a limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     
Dependent claims 44 recites a limitation further defines the same abstract idea noted in the above claim.  The claim recites posting at least a portion of story content to a social media website, this limitation fails within certain methods of human activity.  Therefore, this limitation is an abstract idea.  The additional limitation of media device for performing the posting step is recited at high-level   of generality for performing a generic functions.  
  
Dependent claims 47 recites additional limitation of media player  (i.e., a desktop computer, a laptop, a netbook, a tablet PC, portable computer, a cell phone, video game system, an e-reader, a kiosk, television, vehicle and an appliance).  The media plyer is recited at a high-level of generality for performing the generic functions of computer functions.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31 and 33-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff (US Pub., No., 2012/0122570 A1) in view of Millier  et  al  (US Patent  Number ., 5,671,342).
With respect to claim 28, Baronoff teaches a computer-implemented method of rendering content based on interactive game events, the method comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); and 
identifying , via the media device and based on the geographic location of the user  at least, at least one story object related to a physical location (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ). 
Baronoff teaches the above elements including generating an interactive object (paragraph [0046]). AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]), a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  (paragraph [00019] and [0021], location information is generated based on output of respective spatial and optical sensor of the plurlity of smart devise (paragraph [0031]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).   Baronoff filed to teach the corresponding generated interactive object associated with physical location for at least one story object, the story content comprising a map; and the corresponding displayed animation object includes including the map.    
However, Millier teaches generated associated with physical location for at least one story object, the story content comprising a map and rendering, via the media device, the story content including the map within a media player on the media device(Figs. 2-5, Col. 2, lines 41-55, discloses story indicators are displayed on a map.  Each story indictor represent a story , each story indict is displayed at allocation corresponding to the origin of the story , the map is dynamically  updated, new stores are displayed while older stories fade away …, Col. 3, lines 51-55, discloses a map upon which a number of story indicators are displayed , Col. 5, line 65, discloses generate the display 210 of  Figs 2-5, Col. 6 , lines 52-57, discloses story indicators can differentiate stories using color, shape a word or phrase, a picture (e.g., icon of a gun for story on crime), an animation, or a thumbnail picture of video clip  ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for story tied to the location of the smart pone in augmented reality gaming experience based on GPS technology of Baronoff for the purpose of providing a user a dynamically updated map with the new story indicate is displayed while the older stories fade away as taught by Millier in order to provide a user access to select a number of stores by identifying area are on the map. Story indicator within the identified area are used to access the stories corresponding to the story indicators (see Col. 2, lines 41-51)
	With respect to claims 29, Baronoff in view of Millier teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the physical location is proximate to the geographic location  (paragraph [0007], discloses user devise is located proximal to a geographic location ). 
With respect to claims 30 Baronoff in view of Millier teaches elements of claim 29, furthermore, Baronoff teaches the method wherein physical location is a geographic location of the user (paragraph [0007], discloses user devise is located proximal to a geographic location). 
 With respect to claims 31 Baronoff in view of Millier teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the at least one story content comprises at least one of the following: coupon, a location photo, a bar code, a telephone number and an email address t (paragraph [0115], discloses coupon/money, game coupon/money, etc.   ...). 
(paragraph [0038], discloses providing a story-drive augmented reality (AR) Experience that includes a plurality  of scenario..).
With respect to claims 34 Baronoff in view of Millier teaches elements of  claim 28 furthermore, Baronoff teaches the  method   wherein the story content comprise interactive content (paragraph [0063], discloses an interactive elements ). 
With respect to claims 35, Baronoff in view of Millier teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the interactive content comprise at least two of the following types of media: text, audio, video, print, fax, a phone call email, device control a web site and channel change(paragraph [0059], disclose videos, voice, text and audio). 
With respect to claims 36 Baronoff in view of Millier teaches elements of  claim 28, furthermore, Baronoff teaches the  method   wherein the story content is part of a game the interactive game (paragraph [0015], discloses an interactive game in which player operation the user devices.., two or more of the plurlity of users devices  ). 
With respect to claims 37 Baronoff in view of Millier teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the story content comprise time line (paragraph [0065], discloses time of data). 
With respect to claims 38 Baronoff in view of Millier teaches elements of claim 37, furthermore, Baronoff teaches the method wherein the time line social media timeline (paragraph [0065], discloses time of data). 
(paragraph [0026], discloses data obtained from the server identify the association the animation element with geographic location  .. ).
 With respect to claims 40 Baronoff in view of Millier teaches elements of claim 39, furthermore, Baronoff teaches the method further comprises using at least one of the geographic location of the user and physical location to obtain the at least one object from the story database (paragraph [0026], discloses data obtained from the server identify the association the animation element with geographic location ..).
 With respect to claims 41, Baronoff in view of Millier teaches elements of claim 39, furthermore, Baronoff teach the method further comprising use at least one of the following characterstics to obtain the at least on story object: a time, a data, and type of the media device, and user characterstics (paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 
With respect to claims 42, Baronoff in view of Millier teaches elements of claim 28, furthermore, Baronoff teach the method wherein the step of rendering the tory content including rendering a progress bar in the media player indicting progress associated with content (paragraph [0117], discloses scenario slues may be provided based on single user goal completion and/or multi user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in a specific location [updating the progress bar in a real-time]). 
paragraph [0087], discloses user collect the current items). 
With respect to claims 44, Baronoff in view of Millier teaches elements of claim 28, furthermore, Baronoff teach the method further comprising posting, via the media device at least portion of the story content to a social media website (paragraph [0022], disclose replacing a portion of the representation of the real-space area).
With respect to claims 45, Baronoff in view of Millier teaches elements of claim 28, furthermore, Baronoff teach the method further comprising varying, via the media device an immersion level of the story content (paragraph [0066], discloses maintained an immersed experience for the user and paragraph [0067], discloses maintaining  the immersed environment). 
With respect to claims 46, Baronoff in view of Millier teaches elements of claim 28, furthermore, Baronoff teach the method wherein the step of rendering the story content in the media player is render according to the immersion level (paragraph [0066], discloses maintained an immersed experience for the user)
With respect to claims 47, Baronoff in view of Millier teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the media player is selected from the group consisting of: a desktop computer, a laptop, a netbook, a tablet PC, a portable computer, a cell phone, a video game system, an e-reader, a kiosk, a television, a vehicle, and an appliance (paragraph [0089], discloses user’s smart devise , home computer/laptop, or any number of other devise used within the example scenario).
With respect to claim 48, Baronoff teaches a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); and 
identifying , via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ).  
 Baronoff teaches the above elements including generating an interactive object (paragraph [0046]). AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]), a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  (paragraph the story content comprising a map; and the corresponding displayed animation object includes including the map.    
However, Millier teaches generated associated with physical location for at least one story object, the story content comprising a map and rendering, via the media device, the story content including the map within a media player on the media device(Figs. 2-5, Col. 2, lines 41-55, discloses story indicators are displayed on a map.  Each story indictor represent a story , each story indict is displayed at allocation corresponding to the origin of the story , the map is dynamically  updated, new stores are displayed while older stories fade away …, Col. 3, lines 51-55, discloses a map upon which a number of story indicators are displayed , Col. 5, line 65, discloses generate the display 210 of  Figs 2-5, Col. 6 , lines 52-57, discloses story indicators can differentiate stories using color, shape a word or phrase, a picture (e.g., icon of a gun for story on crime), an animation, or a thumbnail picture of video clip  ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for story tied to the location of the smart pone in augmented reality gaming experience based on GPS technology of Baronoff for the purpose of providing a user a dynamically updated map with the new story indicate is displayed while the older stories fade away as taught by Millier in order to provide a user access to select a number of stores by identifying area are on the map. Story indicator within the identified area are used to access the stories corresponding to the story indicators (see Col. 2, lines 41-51).  

With respect to claim 49, Baronoff teaches a computer-based interactive game apparatus comprising: 
a processor (Fig. 4, 402 discloses processor and paragraph [0007], discloses associating, by a process, an element with the geographic coordinate);
a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor (paragraph [0069], discloses one or more servers may include a hardware computer readable medium, e.g., memory 403, within instructions to cause a processor .., execute a set of steps...,) to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); and
identifying , via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ). 
 (paragraph [0129]), a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  (paragraph [00019] and [0021], location information is generated based on output of respective spatial and optical sensor of the plurlity of smart devise (paragraph [0031]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).   Baronoff filed to teach the corresponding generated interactive object associated with physical location for at least one story object, the story content comprising a map; and the corresponding displayed animation object includes including the map.    
However, Millier teaches generated associated with physical location for at least one story object, the story content comprising a map and rendering, via the media device, the story content including the map within a media player on the media device(Figs. 2-5, Col. 2, lines 41-55, discloses story indicators are displayed on a map.  Each story indictor represent a story , each story indict is displayed at allocation corresponding to the origin of the story , the map is dynamically  updated, new stores are displayed while older stories fade away …, Col. 3, lines 51-55, discloses a map upon which a number of story indicators are displayed , Col. 5, line 65, discloses generate the display 210 of  Figs 2-5, Col. 6 , lines 52-57, discloses story indicators can differentiate stories using color, shape a word or phrase, a picture (e.g., icon of a gun for story on crime), an animation, or a thumbnail picture of video clip  ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for story tied to the location of the smart pone in augmented reality gaming experience based on GPS technology of Baronoff for the purpose of providing a user a dynamically updated 
The following prior arts applied in this office action:
Baronoff (US Pub., No., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer.
Millier et al (US Patent 5,671, 342) discloses a method and apparatus for displaying information relating to a news story in a computer system. A computer system receives a news story, determines a corresponding geographical location to the location of the news story, and displays a story indicator on a map using the location corresponding to the news story, such that the information displayed relates to the news story and the story indicator.
Response to Arguments
Applicant’s arguments of 35 U.S.C 103 (a) with respect to claim(s) 28-31 and 33-49  filed on 10 November 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments of 35 U.S.C 101 with respect to claim(s) 28-31 and 33-49 filed on 10 November 2021 have been fully considered but they are not persuasive.  Applicants’ or interaction between people”.  Therefore, the examiner submits that the MPEP provide the two option, either to address based on the nature of claimed limitation, for example activity that involves multiple people (such as a commercial interaction) and thus, certain activity between  a person and a computer, therefore,  either “managing personal behavior and relationship” or “interaction between people”, which is supported by the MPEP.  Thus, the claims as a whole recite “a method of organizing human activity”.
Applicants argued that the claim do not recite an abstract idea.  Moreover, in order to expedite prosecution, Applicant has further amended independent claims 28, 48 and 49 to additional specify “ the story content comprising map” and to receive “rendering, via the media devices, the story content include the map within a media player on the media device is not persuasive.  The amended limitation provide no improve an existing technological process.  Contrary to Application accession, the claims do not improve computer technology but instead use computer and computer-based devices to perform the claimed business solution.    Beside, as applicants acknowledge  in the specification,  paragraph [0022] of applicants’ specification discloses “user media device” can include, for example, desktops, laptops, netbooks, tablet PCs, and other computing devices, cell phones including smart phones, non-cellular telephones, video game systems, books, magazines, e- readers, newspapers, kiosks, GPS units, Mp3 or other music players, televisions, vehicles, and appliances, where content/advertisement can be rendered or displayed.   
Therefore, the recited additional limitation of “the media device” the render or display a content including map is recited at high level of generality and merely automates the content including map rendering step.  Each of the additional limitations is no more than mere instruction to apply the exception using a generic computer components (the media device).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the media device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.